ATTORNEY GRIEVANCE COMMISSION* IN THE

OF MARYLAND "‘
* COURT OF APPEALS
a:
"‘ OF MARYLAND
Petitioner *
v, * Misc. Docket AG
*
NORRIS CARLTON RAMSEY * No. 0076
at
* September Term, 2014
3.:
Respondent *

3k
* ***********it’ll***********************

ORDER

 

This matter having come before the Court on a Joint Petition for Order Placing
Respondent on Inactive Status and Respondent’s Afﬁdavit which accompanied said Petition; and
This Court having considered the Petition and the Afﬁdavit, it is this 4th day of

June. ,2015,

.....--.-.-~. .m.—.——=-c.

 

 

ORDERED, by the Court of Appeals of Maryland, that the Respondent, Norris Carlton
Ramsey, is placed on inactive status by consent, effective June 16, 2015, pending further order of
this Court; and it is further

ORDERED, that the Clerk of this Court shall strike the name of Norris Carlton Ramsey
from the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 16-772(d).

g /S/ Glenn T. Harrell, Jr.
Senior Judge